COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THOMAS VARKONYI,                               §
                                                                No. 08-08-00160-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                             120th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                   Appellee.                                    (TC# 20040D05081)
                                                §


                                 MEMORANDUM OPINION

       Pending before the Court is a motion to permanently abate this appeal due to Appellant’s

death. The motion was filed by Appellant’s counsel on July 20, 2009, and states that Appellant

died on July 2, 2009. The motion includes duplicate of Appellant’s death certificate indicating

the same.

       The death of an appellant during the pendency of an appeal deprives this Court of

jurisdiction. See Ryan v. State, 891 S.W.2d 275 (Tex.Crim.App. 1994); Barrera v. State, No.

PD-1642-07, 2008 WL 5050552 *1 (Tex.Crim.App. 2008)(not designate for publication). When

an appellant dies after an appeal has been perfected, but before this Court issues the mandate, the

appeal is to be permanently abated. See TEX .R.APP .P. 7.1(a)(2). Accordingly, we order the

appeal be permanently abated.



September 23, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)




                   -2-